NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GEORGE MUTASCU,                                 No. 18-55702

                Plaintiff-Appellant,            D.C. No. 2:15-cv-07066-DDP-AFM

 v.
                                                MEMORANDUM*
EMIL BOTEZATU,

                Defendant-Appellee,

and

DOES, 1-10,

                Defendant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                             Submitted May 21, 2019**

Before:      THOMAS, Chief Judge, and FRIEDLAND and BENNETT, Circuit
Judges.

      George Mutascu appeals pro se from the district court’s judgment dismissing


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his diversity action alleging a state law claim. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for lack of subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1). Naffe v. Frey, 789

F.3d 1030, 1035 (9th Cir. 2015). We affirm.

      The district court properly dismissed Mutascu’s action for lack of subject

matter jurisdiction because Mutascu failed to allege facts sufficient to show that

there is complete diversity between the parties. See 28 U.S.C. § 1332(a); Cheng v.

Boeing Co., 708 F.2d 1406, 1412 (9th Cir. 1983) (“Diversity jurisdiction does not

encompass foreign plaintiffs suing foreign defendants.”). However, a dismissal for

lack of subject matter jurisdiction should be without prejudice. See Kelly v.

Fleetwood Enters., Inc., 377 F.3d 1034, 1036 (9th Cir. 2004). We affirm the

dismissal, and instruct the district court to amend the judgment to reflect that the

judgment is without prejudice.

      AFFIRMED with instructions to amend the judgment.




                                          2                                     18-55702